DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-20 directed to Group-II non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
Claims 4, 8-10 needs to depend on claim1 rather than claim2. The application has been amended as follows:
4. (Original) The semiconductor device of claim [[2]]1, wherein: the first semiconductor region and the second semiconductor region comprise a source region and a drain region of the FE semiconductor device, respectively; the third semiconductor region and the fourth semiconductor region comprise another source region and another drain region of the transistor, respectively; and the source region of the FE semiconductor device is connected to the other drain region of the transistor.
8. (Original) The semiconductor device of claim [[2]]1, wherein: the first semiconductor region and the second semiconductor region comprise a source region and a drain region of the FE semiconductor device, respectively; the third semiconductor region and the fourth semiconductor region comprise another source region and another drain region of the transistor, respectively; and the semiconductor device further comprises a contact region configured to connect the source region of the FE semiconductor device to the other drain region of the transistor.
9. (Original) The semiconductor device of claim [[2]]1, further comprising a contact region configured to connect the gate region of the FE semiconductor device to the other gate region of the transistor.
10. (Original) The semiconductor device of claim [[2]]1, further comprising a contact region configured to connect the other gate region of the transistor to the first semiconductor region or the second semiconductor region of the FE semiconductor device.

Status of Claims
This office action considers claims 1, 3-14 and 21 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
another gate region, wherein the other gate oxide is disposed between the other channel region and the other gate region; a third semiconductor region disposed adjacent to the other channel region; a fourth semiconductor region disposed adjacent to the other channel region; and a high-x (HK) region, wherein the gate oxide is disposed between the HK region and the other channel region.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a  semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, another gate region, wherein the other gate oxide is disposed between the other channel region and the other gate region; a third semiconductor region disposed adjacent to the other channel region; a fourth semiconductor region disposed adjacent to the other channel region; and a high-k (HK) region, wherein the gate oxide is disposed between the HK region and the other channel region. Hence, Claim#1 is allowable. 

The most relevant prior art of references Mine et al. (US PGpub: 2019/0237470 Al), in view of SLESAZECK et al. (US PGpub: 2017/0162250 Al), FIG.s and their description substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

Hence, Claims 3-14 and 21 are allowed as they depend from claims 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828